Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.

Specification
3.	The disclosure is objected to because of the following informalities: 
In p. 12, lines 25-26, it states “For example, the period designation unit 38 sets, as the reference time, a time such that the reference period is later than the base time.” It is inconsistent with the rest of the statements in the specification (see, e.g.,  “The respective reference times are times different from each other and each of them is a time before the base time” in p. 12, lines 24-25.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “calculate a reference feature amount representing a feature of one or more pieces of related sensor data at a reference time before the base time” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “one or more hardware processors.” However, these are merely generic computer components for performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer components. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim includes additional element of “one or more hardware processors.” As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 18 and 19 are similarly rejected by analogy to claim 1.

Dependent claims 2-10, 12, and 13 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. Note that regarding claims 8-10, the receiving of a designation from a user is an insignificant extra-solution activity for collecting data for the abstract idea, insufficient to integrate the claims into a practical application of the abstract idea. Regarding claims 12 and 13, the displaying of the excess probability is merely to output a result of the abstract, recited at a high level of generality and is insufficient to integrate the claims into a practical application of the abstract idea.

	On the other hand, claims 11 and 14-16 are eligible because they recite causing a display device to display the probability distribution of the maximum value or the minimum value of the target sensor data in the estimation period. The displaying of the probability distribution is a particular visual representation other than a display of a simple result. Therefore, it is a practical application of the abstract idea.

Invitation to Participate in DSMER Pilot Program
5.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Allowable Subject Matter
6.	Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11 and 14-16, the closest prior art of record fails to teach the features of claim 1: “estimate a reference distribution parameter being a distribution parameter of a probability density function representing the probability distribution of the maximum value or the minimum value of the target sensor data in a reference period in which a time relation with respect to the reference time is the same as a time relation of the estimation period with respect to the base time, the reference distribution parameter being estimated based on the reference feature amount at the reference time and a preset parameter estimation model; update at least one of the feature amount calculation model and the parameter estimation model based on: an actual measurement value of the maximum value or the minimum value of the target sensor data in the reference period corresponding to the reference time; and the probability distribution of the maximum value or the minimum value of the target sensor data in the reference period, the probability distribution being generated for the reference time based on the reference distribution parameter; calculate an estimation feature amount representing the feature of the one or more pieces of related sensor data at the base time, the estimation feature amount being calculated based on: the one or more pieces of time-series related sensor data before the base time; and the updated feature amount calculation model” (emphasis added), in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that DING et al. (CN 103257000 A) teaches extreme temperature prediction for a bridge structure, involving collecting sunlight temperature sample; determining maximum sample and minimum sample cooling/heating by taking day as unit the sunlight temperature sample for extreme analysis; obtaining a probability density function of the maximum sample and minimum sample; and predicting an extreme temperature of the bridge structure by using the probability density functions.
	MA et al. (CN 111242411 A) teaches a wind turbine power characteristic evaluation method, involving constructing a testing data set based on operation data monitoring and data collecting system of a wind power generating set; constructing power characteristic reference probability density model based on the previously constructed reference data set; constructing actual probability density model of the power characteristic based on the measured data set and the power characteristic reference probability density model; dividing wind speed into plurality of wind speed interval based on a preset reference data set; and using a kernel density estimation method to calculate output power probability distribution of each speed interval.
	CHEN et al. (CN 110598181 A) teaches an extreme event risk analysis method, involving sampling acquired measured flow values of a drainage basin for years at maximum year of use to obtain long-sequence hydrological data; taking various generalized extreme value distribution functions as a model to be selected, fitting long-sequence hydrological data, performing parameter estimation on the model to be selected to obtain a parameter estimation value of the model to be selected, and determining a probability density distribution function of the model to be selected according to the parameter estimation value of the model to be selected.
	HAENG et al. (KR 101793625 B1) teaches a method of calculating a probable precipitation amount in a non-stationary regional frequency analysis, involving (a) a step of obtaining a tendency precipitation amount by analyzing tendency based on precipitation amount data input and observed in a plurality of areas; (b) a step of generating non-stationary precipitation amount distribution model using the obtained tendency precipitation amount with a non-stationary probability distribution type and a non-stationary index flood method; (c) a step of estimating the parameters for the generated non-stationary precipitation amount distribution model and selecting an optimal model; and (d) a step of calculating the precipitation amount using the estimated parameters and the selected optimized model.
	NI et al. (CN 105160420 A) teaches a prediction method for overhead line wind load outage probability, involving determining parameters of a generalized extreme value probability distribution function by maximum likelihood estimation.
	King et al. (US 20090187381 A1) teaches a method for detecting an abnormality in e.g. in an operating system, involving providing a data sample set comprising n values of a measured physical parameter associated with the system generated by repeating a measurement of the physical parameter n times. An extremal measured parameter value is selected from amongst the data sample set, determining a probability of observing the selected parameter value by applying the selected parameter value to an extreme value probability distribution function having a location parameter and a scale parameter.
	Morgan et al. (“Probability distributions for offshore wind speeds” Energy Conversion and Management 52 (2011) 15–26) discusses probability of wind speed, involving fitting extreme value distributions, such as the Generalized Extreme Value distribution to series of annual maximum wind speeds.
	None of the closest prior art of record, singly or in combination, teaches or suggests the above indicated features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857